Title: To James Madison from Swinton C. Holland, 25 January 1804 (Abstract)
From: Holland, Swinton C.
To: Madison, James


25 January 1804, Trieste. “I had the honor to inform you on the 18th Sept. last [not found], that Vessels direct from the United States were not subject to any quarantine in this district. Since that time a new Edict has been issued to place all Vessels arriving direct from the United States under the same quarantine as those from infected places.
“The Paragon, Capt. Jenner arrived here from Baltimore a few days ago; and notwithstanding, she had a Clean bill of Health, and the crew free from disease of every kind, and had not been boarded, nor had touched at any place, during the Voyage, yet she has been subjected to a quarantine of twenty five days. I applied in mitigation of this long period, but the answer was that the Orders of the Court were such that the Officers had it not in their power to deviate from them. It is indeed permitted during quarantine to unload all articles that are not generally considered liable to imbibe infection, but besides the grievance of detention occasioned by this partial discharge, the Confinement is a peculiar hardship on the Mariners After so long a Voyage.

“The Government of this Country has hitherto shewn itself friendly to the Commerce of the U.S. and this indiscriminate quarantine may have originated in a Want of information on the situation of the different ports.”
 

   
   RC (DNA: RG 59, CD, Trieste, vol. 1). 2 pp.


